Case 2:19-cv-10409-PSG-AGR Document 43 Filed 11/02/20 Page 1 of 14 Page ID #:844




    1 BROWNE GEORGE ROSS
      O’BRIEN ANNAGUEY & ELLIS LLP
    2 Eric M. George (State Bar No. 166403)
        egeorge@bgrfirm.com
    3 Noah  S. Helpern (State Bar No. 254023)
        nhelpern@bgrfirm.com
    4 Ashford Kneitel (State Bar No. 323452)
       akneitel@bgrfirm.com
    5 2121 Avenue of the Stars, Suite 2800
      Los Angeles, California 90067
    6 Telephone: (310) 274-7100
      Facsimile: (310) 275-5697
    7
      Attorneys for Defendants and Counter-
    8 Claimants Lisa Bloom and The Bloom
      Firm
    9
   10                          UNITED STATES DISTRICT COURT
   11               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   12 ASSOCIATED INDUSTRIES                       Case No. 2:19-cv-10409 PSG (AGRx)
      INSURANCE COMPANY, INC.,                    Hon. Philip S. Gutierrez, Courtroom 6A
   13
               Plaintiff,
   14                                             [PROPOSED] STIPULATED
           vs.                                    PROTECTIVE ORDER
   15
      LISA BLOOM and THE BLOOM                    [Discovery Matter: Referred to
   16 FIRM,                                       Magistrate Judge Alicia G. Rosenberg]
   17                  Defendants.
                                                  Complaint filed:   December 9, 2019
   18 LISA BLOOM and THE BLOOM                    Trial Date:        June 1, 2021
      FIRM,
   19
               Counter-Claimants,
   20
           vs.
   21
      ASSOCIATED INDUSTRIES
   22 INSURANCE COMPANY, INC.,
   23                  Counter-Defendant,
   24
   25
   26
   27
   28
        1681928 5
                                                -1-            Case No. 2:19-cv-10409 PSG (AGRx)
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10409-PSG-AGR Document 43 Filed 11/02/20 Page 2 of 14 Page ID #:845




    1               1.    A.     PURPOSE AND LIMITATIONS
    2               Discovery in this action is likely to involve production of confidential,
    3 proprietary, or private information for which special protection from public
    4 disclosure and from use for any purpose other than prosecuting this litigation may
    5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    6 enter the following Stipulated Protective Order. The parties acknowledge that this
    7 Order does not confer blanket protections on all disclosures or responses to
    8 discovery and that the protection it affords from public disclosure and use extends
    9 only to the limited information or items that are entitled to confidential treatment
   10 under the applicable legal principles. The parties further acknowledge, as set forth
   11 in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   12 file confidential information under seal; Civil Local Rule 79-5 sets forth the
   13 procedures that must be followed and the standards that will be applied when a party
   14 seeks permission from the court to file material under seal.
   15               B.    GOOD CAUSE STATEMENT
   16               This insurance-coverage action is likely to involve trade secrets, customer and
   17 pricing lists and other valuable research, development, commercial, financial,
   18 technical and/or proprietary information for which special protection from public
   19 disclosure and from use for any purpose other than prosecution or defense of the
   20 claims in this action. Such confidential and proprietary materials and information
   21 consist of, among other things, confidential business or financial information,
   22 information regarding confidential business practices, or other confidential research,
   23 development, or commercial information (including information implicating privacy
   24 rights of third parties), information otherwise generally unavailable to the public, or
   25 which may be privileged or otherwise protected from disclosure under state or
   26 federal constitutions, statutes, court rules, case decisions, or common law.
   27 Accordingly, to expedite the flow of information, to facilitate the prompt resolution
   28 of disputes over confidentiality of discovery materials, to adequately protect
        1681928 5
                                                       -2-              Case No. 2:19-cv-10409 PSG (AGRx)
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10409-PSG-AGR Document 43 Filed 11/02/20 Page 3 of 14 Page ID #:846




    1 information the parties are entitled to keep confidential, to ensure that the parties are
    2 permitted reasonable necessary uses of such material in preparation for and in the
    3 conduct of trial, to address their handling at the end of the litigation, and serve the
    4 ends of justice, a protective order for such information is justified in this matter. It
    5 is the intent of the parties that information will not be designated as confidential for
    6 tactical reasons and that nothing be so designated without a good faith belief that it
    7 has been maintained in a confidential, non-public manner, and there is good cause
    8 why it should not be part of the public record of this case.
    9               2.    DEFINITIONS
   10               2.1   Action: Associated Industries Ins. Co., Inc. v. Bloom, et al., and related
   11 counterclaim; C.D. Cal. No. 2:19-cv-10409-PSG-AGR.
   12               2.2   Challenging Party: a Party or Non-Party that challenges the
   13 designation of information or items under this Order.
   14               2.3   “CONFIDENTIAL” Information or Items: information (regardless of
   15 how it is generated, stores or maintained) or tangible things that qualify for
   16 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   17 the Good Cause Statement.
   18               2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
   19 their support staff).
   20               2.5   Designating Party: a Party or Non-Party that designates information or
   21 items that it produces in disclosures or in responses to discovery as
   22 “CONFIDENTIAL.”
   23               2.6   Disclosure or Discovery Material: all items or information, regardless
   24 of the medium or manner in which it is generated, stored, or maintained (including,
   25 among other things, testimony, transcripts, and tangible things), that are produced or
   26 generated in disclosures or responses to discovery in this matter.
   27               2.7   Expert: a person with specialized knowledge or experience in a matter
   28 pertinent to the litigation who has been retained by a Party or its counsel to serve as
        1681928 5
                                                      -3-              Case No. 2:19-cv-10409 PSG (AGRx)
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10409-PSG-AGR Document 43 Filed 11/02/20 Page 4 of 14 Page ID #:847




    1 an expert witness or as a consultant in this Action.
    2               2.8   House Counsel: attorneys who are both employees of a party to this
    3 Action, and are acting as legal representatives of a Party and providing legal advice
    4 related to this Action. House Counsel does not include Outside Counsel of Record
    5 or any other outside counsel.
    6               2.9   Non-Party: any natural person, partnership, corporation, association, or
    7 other legal entity not named as a Party to this action.
    8               2.10 Outside Counsel of Record: attorneys who are not employees of a
    9 Party to this Action but are retained to represent or advise a Party to this Action and
   10 have appeared in this Action on behalf of that Party or are affiliated with a law firm
   11 which has appeared on behalf of that Party, and includes support staff.
   12               2.11 Party: any party to this Action, including all of its officers, directors,
   13 employees, consultants, retained experts, and Outside Counsel of Record (and their
   14 support staffs).
   15               2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   16 Discovery Material in this Action.
   17               2.13 Professional Vendors: persons or entities that provide litigation
   18 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   19 demonstrations, and organizing, storing, or retrieving data in any form or medium
   20 and their employees and subcontractors).
   21               2.14 Protected Material: any Disclosure or Discovery Material that is
   22 designated as “CONFIDENTIAL.”
   23               2.15 Receiving Party: a Party that receives Disclosure or Discovery
   24 Material from a Producing Party.
   25               3.    SCOPE
   26               The protections conferred by this Stipulation and Order cover not only
   27 Protected Material (as defined above), but also (1) any information copied or
   28 extracted from Protected Material; (2) all copies, excerpts, summaries, or
        1681928 5
                                                        -4-              Case No. 2:19-cv-10409 PSG (AGRx)
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10409-PSG-AGR Document 43 Filed 11/02/20 Page 5 of 14 Page ID #:848




    1 compilations of Protected Material; and (3) any testimony, conversations, or
    2 presentations by Parties or their Counsel that might reveal Protected Material.
    3               Any use of Protected Material at trial shall be governed by the orders of the
    4 trial judge. This Order does not govern the use of Protected Material at trial.
    5               4.    DURATION
    6               Even after final disposition of this litigation, the confidentiality obligations
    7 imposed by this Order shall remain in effect until a Designating Party agrees
    8 otherwise in writing or a court order otherwise directs. Final disposition shall be
    9 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   10 or without prejudice; and (2) final judgment herein after the completion and
   11 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   12 including the time limits for filing any motions or applications for extension of time
   13 pursuant to applicable law.
   14               5.    DESIGNATING PROTECTED MATERIAL
   15               5.1   Exercise of Restraint and Care in Designating Material for Protection.
   16               Each Party or Non-Party that designates information or items for protection
   17 under this Order must do so in good faith. To that end, the Designating Party must
   18 narrowly designate for protection only those parts of material, documents, items, or
   19 oral or written communications that the Designating Party believes in good faith
   20 warrant protection so that other portions of the material, documents, items, or
   21 communications for which protection is not warranted are not deemed protected.
   22               If it comes to a Designating Party’s attention that information or items that it
   23 designated for protection do not actually qualify for protection, that Designating
   24 Party must promptly notify all other Parties that it is withdrawing the inapplicable
   25 designation, unless there is a dispute as to whether or not the information or items
   26 qualify for protection.
   27               5.2   Manner and Timing of Designations. Except as otherwise provided in
   28 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
        1681928 5
                                                        -5-               Case No. 2:19-cv-10409 PSG (AGRx)
                                     STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10409-PSG-AGR Document 43 Filed 11/02/20 Page 6 of 14 Page ID #:849




    1 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    2 under this Order must be clearly so designated before the material is disclosed or
    3 produced.
    4               Designation in conformity with this Order requires:
    5               (a)   for information in documentary form (e.g., paper or electronic
    6 documents, but excluding transcripts of depositions or other pretrial or trial
    7 proceedings), that the Producing Party affix at a minimum, the legend
    8 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
    9 contains protected material. If only a portion or portions of the material on a page
   10 qualifies for protection, the Producing Party also must clearly identify the protected
   11 portion(s) (e.g., by making appropriate markings in the margins).
   12               A Party or Non-Party that makes original documents available for inspection
   13 need not designate them for protection until after the inspecting Party has indicated
   14 which documents it would like copied and produced. During the inspection and
   15 before the designation, all of the material made available for inspection shall be
   16 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   17 documents it wants copied and produced, the Producing Party must determine which
   18 documents, or portions thereof, qualify for protection under this Order. Then,
   19 before producing the specified documents, the Producing Party must affix the
   20 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   21 portion or portions of the material on a page qualifies for protection, the Producing
   22 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   23 markings in the margins).
   24               (b)   for testimony given in depositions that the Designating Party identify
   25 the Disclosure or Discovery Material on the record, before the close of the
   26 deposition all protected testimony.
   27               (c)   for information produced in some form other than documentary and for
   28 any other tangible items, that the producing Party affix in a prominent place on the
        1681928 5
                                                      -6-             Case No. 2:19-cv-10409 PSG (AGRx)
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10409-PSG-AGR Document 43 Filed 11/02/20 Page 7 of 14 Page ID #:850




    1 exterior of the container or containers in which the information is stored the legend
    2 “CONFIDENTIAL.” If only a portion or portions of the information warrants
    3 protection, the Producing Party, to the extent practicable, shall identify the protected
    4 portion(s).
    5               5.3   Inadvertent Failures to Designate. If corrected within a reasonable time
    6 period after the error is discovered, an inadvertent failure to designate qualified
    7 information or items does not, standing alone, waive the Designating Party’s right to
    8 secure protection under this Order for such material. Upon correction of a
    9 designation within a reasonable time period after the error is discovered, the
   10 Receiving Party must assure that the material is treated in accordance with the
   11 provisions of this Order.
   12               6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   13               6.1   Timing of Challenges. Any Party or Non-Party (as described in
   14 Section 9 below) may challenge a designation of confidentiality at any time that is
   15 consistent with the Court’s Scheduling Order.
   16               6.2   Meet and Confer. The Challenging Party shall initiate the dispute
   17 resolution process under Local Rule 37.1 et seq.
   18               6.3   The burden of persuasion in any such challenge proceeding shall be on
   19 the Designating Party. Frivolous challenges, and those made for an improper
   20 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   21 parties) may expose the Challenging Party to sanctions. Unless the Designating
   22 Party has waived or withdrawn the confidentiality designation, all parties shall
   23 continue to afford the material in question the level of protection to which it is
   24 entitled under the Producing Party’s designation until the Court rules on the
   25 challenge.
   26               7.    ACCESS AND USE OF PROTECTED MATERIAL
   27               7.1   Basic Principles. A Receiving Party may use Protected Material that is
   28 disclosed or produced by another Party or by a Non-Party in connection with this
        1681928 5
                                                      -7-             Case No. 2:19-cv-10409 PSG (AGRx)
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10409-PSG-AGR Document 43 Filed 11/02/20 Page 8 of 14 Page ID #:851




    1 Action only for prosecuting, defending, or attempting to settle this Action. Such
    2 Protected Material may be disclosed only to the categories of persons and under the
    3 conditions described in this Order. When the Action has been terminated, a
    4 Receiving Party must comply with the provisions of section 13 below (FINAL
    5 DISPOSITION).
    6               Protected Material must be stored and maintained by a Receiving Party at a
    7 location and in a secure manner that ensures that access is limited to the persons
    8 authorized under this Order.
    9               7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
   10 otherwise ordered by the court or permitted in writing by the Designating Party, a
   11 Receiving Party may disclose information or an item designated
   12 “CONFIDENTIAL” only to:
   13               (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well
   14 as employees of said Outside Counsel of Record to whom it is reasonably necessary
   15 to disclose the information for this Action;
   16               (b)   the officers, directors, and employees (including House Counsel) of the
   17 Receiving Party to whom disclosure is reasonably necessary for this Action;
   18               (c)   Experts (as defined in this Order) of the Receiving Party to whom
   19 disclosure is reasonably necessary for this Action and who have signed the
   20 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   21               (d)   the court and its personnel;
   22               (e)   court reporters and their staff;
   23               (f)   professional jury or trial consultants, mock jurors, and Professional
   24 Vendors to whom disclosure is reasonably necessary for this Action and who have
   25 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   26               (g)   the author or recipient of a document containing the information or a
   27 custodian or other person who otherwise possessed or knew the information;
   28               (h)   during their depositions, witnesses, and attorneys for witnesses, in the
        1681928 5
                                                         -8-           Case No. 2:19-cv-10409 PSG (AGRx)
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10409-PSG-AGR Document 43 Filed 11/02/20 Page 9 of 14 Page ID #:852




    1 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
    2 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
    3 not be permitted to keep any confidential information unless they sign the
    4 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    5 agreed by the Designating Party or ordered by the court. Pages of transcribed
    6 deposition testimony or exhibits to depositions that reveal Protected Material may
    7 be separately bound by the court reporter and may not be disclosed to anyone except
    8 as permitted under this Stipulated Protective Order; and
    9               (i)   any mediator or settlement officer, and their supporting personnel,
   10 mutually agreed upon by any of the parties engaged in settlement discussions.
   11               8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   12 PRODUCED IN OTHER LITIGATION
   13               If a Party is served with a subpoena or a court order issued in other litigation
   14 that compels disclosure of any information or items designated in this Action as
   15 “CONFIDENTIAL,” that Party must:
   16               (a)   promptly notify in writing the Designating Party. Such notification
   17 shall include a copy of the subpoena or court order;
   18               (b)   promptly notify in writing the party who caused the subpoena or order
   19 to issue in the other litigation that some or all of the material covered by the
   20 subpoena or order is subject to this Protective Order. Such notification shall include
   21 a copy of this Stipulated Protective Order; and
   22               (c)   cooperate with respect to all reasonable procedures sought to be
   23 pursued by the Designating Party whose Protected Material may be affected.
   24               If the Designating Party timely seeks a protective order, the Party served with
   25 the subpoena or court order shall not produce any information designated in this
   26 action as “CONFIDENTIAL” before a determination by the court from which the
   27 subpoena or order issued, unless the Party has obtained the Designating Party’s
   28 permission. The Designating Party shall bear the burden and expense of seeking
        1681928 5
                                                        -9-              Case No. 2:19-cv-10409 PSG (AGRx)
                                     STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10409-PSG-AGR Document 43 Filed 11/02/20 Page 10 of 14 Page ID #:853




    1 protection in that court of its confidential material and nothing in these provisions
    2 should be construed as authorizing or encouraging a Receiving Party in this Action
    3 to disobey a lawful directive from another court.
    4               9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    5 PRODUCED IN THIS LITIGATION
    6               (a)   The terms of this Order are applicable to information produced by a
    7 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
    8 produced by Non-Parties in connection with this litigation is protected by the
    9 remedies and relief provided by this Order. Nothing in these provisions should be
   10 construed as prohibiting a Non-Party from seeking additional protections.
   11               (b)   In the event that a Party is required, by a valid discovery request, to
   12 produce a Non-Party’s confidential information in its possession, and the Party is
   13 subject to an agreement with the Non-Party not to produce the Non-Party’s
   14 confidential information, then the Party shall:
   15               (1)   promptly notify in writing the Requesting Party and the Non-Party that
   16 some or all of the information requested is subject to a confidentiality agreement
   17 with a Non-Party;
   18               (2)   promptly provide the Non-Party with a copy of the Stipulated
   19 Protective Order in this Action, the relevant discovery request(s), and a reasonably
   20 specific description of the information requested; and
   21               (3)   make the information requested available for inspection by the Non-
   22 Party, if requested.
   23               (c)   If the Non-Party fails to seek a protective order from this court within
   24 14 days of receiving the notice and accompanying information, the Receiving Party
   25 may produce the Non-Party’s confidential information responsive to the discovery
   26 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   27 not produce any information in its possession or control that is subject to the
   28 confidentiality agreement with the Non-Party before a determination by the court.
        1681928 5
                                                      -10-              Case No. 2:19-cv-10409 PSG (AGRx)
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10409-PSG-AGR Document 43 Filed 11/02/20 Page 11 of 14 Page ID #:854




    1 Absent a court order to the contrary, the Non-Party shall bear the burden and
    2 expense of seeking protection in this court of its Protected Material.
    3               10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    4               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    5 Protected Material to any person or in any circumstance not authorized under this
    6 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    7 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    8 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
    9 persons to whom unauthorized disclosures were made of all the terms of this Order,
   10 and (d) request such person or persons to execute the “Acknowledgment and
   11 Agreement to Be Bound” that is attached hereto as Exhibit A.
   12               11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
   13 OTHERWISE PROTECTED MATERIAL
   14               When a Producing Party gives notice to Receiving Parties that certain
   15 inadvertently produced material is subject to a claim of privilege or other protection,
   16 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   17 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   18 procedure may be established in an e-discovery order that provides for production
   19 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   20 (e), insofar as the parties reach an agreement on the effect of disclosure of a
   21 communication or information covered by the attorney-client privilege or work
   22 product protection, the parties may incorporate their agreement in the stipulated
   23 protective order submitted to the court.
   24               12.   MISCELLANEOUS
   25               12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   26 person to seek its modification by the Court in the future.
   27               12.2 Right to Assert Other Objections. By stipulating to the entry of this
   28 Protective Order no Party has waived any right it otherwise would have to object to
        1681928 5
                                                      -11-              Case No. 2:19-cv-10409 PSG (AGRx)
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10409-PSG-AGR Document 43 Filed 11/02/20 Page 12 of 14 Page ID #:855




    1 disclosing or producing any information or item on any ground not addressed in this
    2 Stipulated Protective Order. Similarly, no Party waives any right to object on any
    3 ground to use in evidence of any of the material covered by this Protective Order.
    4               12.3 Filing Protected Material. A Party that seeks to file under seal any
    5 Protected Material must comply with Civil Local Rule 79-5. Protected Material
    6 may only be filed under seal pursuant to a court order authorizing the sealing of the
    7 specific Protected Material at issue. If a Party’s request to file Protected Material
    8 under seal is denied by the court, then the Receiving Party may file the information
    9 in the public record unless otherwise instructed by the court.
   10               13.   FINAL DISPOSITION
   11               After the final disposition of this Action, as defined in paragraph 4, within 60
   12 days of a written request by the Designating Party, each Receiving Party must return
   13 all Protected Material to the Producing Party or destroy such material. As used in
   14 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   15 summaries, and any other format reproducing or capturing any of the Protected
   16 Material. Whether the Protected Material is returned or destroyed, the Receiving
   17 Party must submit a written certification to the Producing Party (and, if not the same
   18 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   19 (by category, where appropriate) all the Protected Material that was returned or
   20 destroyed and (2) affirms that the Receiving Party has not retained any copies,
   21 abstracts, compilations, summaries or any other format reproducing or capturing any
   22 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   23 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   24 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   25 reports, attorney work product, and consultant and expert work product, even if such
   26 materials contain Protected Material. Any such archival copies that contain or
   27 constitute Protected Material remain subject to this Protective Order as set forth in
   28 Section 4 (DURATION).
        1681928 5
                                                       -12-             Case No. 2:19-cv-10409 PSG (AGRx)
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10409-PSG-AGR Document 43 Filed 11/02/20 Page 13 of 14 Page ID #:856




    1               14.   Any violation of this Order may be punished by any and all appropriate
    2 measures including, without limitation, contempt proceedings and/or monetary
    3 sanctions.
    4
    5               IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    6 Dated: October 29, 2020                   BROWNE GEORGE ROSS O’BRIEN
                                                ANNAGUEY & ELLIS LLP
    7
                                                   Eric M. George
    8                                              Noah S. Helpern
                                                   Ashford Kneitel
    9
   10
                                                By:        /s/ Ashford Kneitel
   11
                                                           Ashford Kneitel
   12                                           Attorneys for Defendants and Counter-
   13                                           Claimants Lisa Bloom and The Bloom Firm

   14 Dated: October 29, 2020                   NIELSEN KATIBAH LLP
                                                   James C. Nielsen
   15
                                                   Daniel N. Katibah
   16                                              Melissa A. Wurster
   17
   18                                           By:        /s/ Daniel N. Katibah
   19                                                      Daniel N. Katibah
                                                Attorneys for Plaintiff:
   20                                           Associated Industries Insurance Co., Inc.
   21
   22               FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   23
   24
   25 Dated: 1RYHPEHU , 2020
   26                                                      Hon. Alicia G. Rosenberg
                                                      United States District/Magistrate Judge
   27
   28
        1681928 5
                                                      -13-           Case No. 2:19-cv-10409 PSG (AGRx)
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10409-PSG-AGR Document 43 Filed 11/02/20 Page 14 of 14 Page ID #:857




    1                                       EXHIBIT A
    2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3 I, _____________________________ [print or type full name], of
    4 _________________ [print or type full address], declare under penalty of perjury
    5 that I have read in its entirety and understand the Stipulated Protective Order that
    6 was issued by the United States District Court for the Central District of California
    7 on [date] in the case of Associated Industries Insurance Company. v. Lisa Bloom, et
    8 al., USDC Case No. 2:19-cv-10409 PSG (AGRx). I agree to comply with and to be
    9 bound by all the terms of this Stipulated Protective Order and I understand and
   10 acknowledge that failure to so comply could expose me to sanctions and punishment
   11 in the nature of contempt. I solemnly promise that I will not disclose in any manner
   12 any information or item that is subject to this Stipulated Protective Order to any
   13 person or entity except in strict compliance with the provisions of this Order. I
   14 further agree to submit to the jurisdiction of the United States District Court for the
   15 Central District of California for the purpose of enforcing the terms of this
   16 Stipulated Protective Order, even if such enforcement proceedings occur after
   17 termination of this action. I hereby appoint __________________________ [print
   18 or type full name] of ___________________________________ [print or type full
   19 address and telephone number] as my California agent for service of process in
   20 connection with this action or any proceedings related to enforcement of this
   21 Stipulated Protective Order.
   22
   23 Date: ______________________________________
   24 City and State where sworn and signed: _________________________________
   25 Printed name: _______________________________
   26 Signature: __________________________________
   27
   28
        1681928 5
                                                -14-              Case No. 2:19-cv-10409 PSG (AGRx)
                              STIPULATED PROTECTIVE ORDER
